
	
		I
		112th CONGRESS
		1st Session
		H. R. 2901
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  increase the rehabilitation credit applicable to Heartland disaster
		  relief.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding Communities Act of
			 2011.
		2.Extension of
			 increase in rehabilitation credit applicable to Heartland disaster
			 relief
			(a)In
			 generalSubparagraph (B) of
			 section 702(d)(5) of the Heartland Disaster Tax Relief Act of 2008 (relating to
			 increase in rehabilitation credit) is amended by striking December 31,
			 2011 and inserting December 31, 2014.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
